Citation Nr: 1533753	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-30 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to January 6, 2009, for the grant of entitlement to service connection for coronary artery disease.

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

7.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The September 2011 rating decision granted entitlement to service connection for coronary artery disease and assigned an initial 10 percent rating effective January 6, 2009, and a 30 percent rating effective July 14, 2011.  A notice of disagreement with the disability rating and the effective date was received in September 2011, a statement of the case was issued in September 2012, and a substantive appeal was received in October 2012.  The September 2012 statement of the case and a rating decision from that same month increased the initial rating from 10 percent to 30 percent, effective January 6, 2009.  Because the RO did not assign the maximum possible disability rating, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a January 2015 rating decision, the RO granted a temporary 100 percent rating effective June 8, 2014, through September 30, 2014, based on surgical or other treatment necessitating convalescence for coronary artery bypass graft x2.  The 30 percent rating continued on October 1, 2014.   

In June 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that there was some confusion as to whether the present appeal encompasses both the effective date and the increased rating components of the Veteran's coronary artery disease claim.  The effective date portion of the claim was not in controversy, as that issue was clearly listed as the issue on the September 2012 statement of the case.  The uncertainty arose with respect to the increased rating portion of the claim.  The Board notes that the undersigned took testimony on the increased rating issue at the June 2015 Board hearing, pending a determination on whether that issue was properly before the Board.  

The Board finds that the Veteran expressed disagreement with the rating that was assigned in the September 2011 notice of disagreement, as the Veteran stated that he "wish[es] to file a notice of disagreement with the VA's decision of granting only 10% from 1/6/09 to 7/14/11," and that his "ischemic heart disease should be rated at least 30%."  Furthermore, in June 2012, VA received a notice of disagreement that would have been timely to the September 2011 rating decision in which the Veteran noted that he had received another stent.  The Board interprets the first statement as expressing disagreement with the initial rating, and the second statement as expressing disagreement with the current rating.  The Board further notes that, even though it was not listed as an issue, the September 2012 statement of the case did expressly discuss whether a rating in excess of 30 percent was warranted, listing the criteria for a rating in excess of 30 percent and discussing the facts of the Veteran's case in the context of the applicable rating criteria.  In light of the above, the Board finds that the claim of entitlement to an increased rating for coronary artery disease has properly been perfected for appeal and is now before the Board.  

A July 2014 rating decision granted entitlement to service connection for peripheral neuropathy of the left and right lower extremities and assigned separate 10 percent ratings effective January 22, 2014.  It also denied entitlement to service connection for peripheral neuropathy of the left and right upper extremities and entitlement to service connection for skin cancer.  The Veteran filed a notice of disagreement with denial of service connection for peripheral neuropathy of the left and right upper extremities and for skin cancer, and with the ratings that were assigned for peripheral neuropathy of the left and right lower extremities.  VA has not yet issued a statement of the case.  The Board must therefore take jurisdiction over these issues for the limited purpose of remanding them to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

There was additional evidence added to the record after the issuance of the September 2012 statement of the case both prior to and after certification of the issues to the Board.  The Board finds that this additional evidence was neither relevant to the issue decided herein such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent to the issue decided herein such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

All of the issues listed above, except for the claim of entitlement to an earlier effective date for the grant of service connection for coronary artery disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The RO received the Veteran's claim of entitlement to service connection for heart stents on January 6, 2009, and no earlier claim is either alleged or demonstrated by the record.


CONCLUSION OF LAW

The criteria for an effective date prior to January 6, 2009, for entitlement to service connection for coronary artery disease are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

For earlier effective date claims, where, as here, entitlement to disability benefits has been granted and an initial rating and effective date has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability or the assigned effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In any event, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in March 2009, prior to the initial adjudication of the Veteran's claim in September 2009, in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for heart problems, to include a heart operation with the placement of two stents/heart stents.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and pertinent private medical records.  

During the June 2015 Board hearing, the undersigned explained the issue for which the hearing was being conducted, explained the basis for the RO's denial of the Veteran's claim, and asked questions designed to elicit information relevant to the claim being decided herein.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Earlier Effective Date

The Veteran has claimed entitlement to an effective date prior to January 6, 2009, for the grant of entitlement to service connection for coronary artery disease.  At his June 2015 Board hearing, the Veteran testified that he had been having heart problems before the date that he filed his claim but that "I really was never informed that I could file, even though I was in the office.  They did not let me know that I could file."  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).

In general, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In such cases, in no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The term 'covered herbicide diseases' now includes coronary artery disease.  38 C.F.R. § 3.816(b)(2)(i).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a 'Nehmer class member' has been granted compensation from a covered herbicide disease.  The regulation applies to a claim for compensation where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

The effective date of the regulation that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  See 75 Fed. Reg. 53,202 -53,216 (Aug. 31, 2010).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is warranted, in pertinent part, for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

In the case at hand, VA received the Veteran's claim for entitlement to service connection for heart problems, to include a heart operation with the placement of two stents/heart stents, on January 6, 2009.  This claim was denied by rating decision in September 2009, and was later granted on a Nehmer-prompted review in a September 2011 rating decision.

Applicable law would therefore provide that the correct effective date should be January 6, 2009, the date on which VA received the Veteran's original service connection claim.  The Veteran has not claimed that he had filed a claim for service connection for coronary artery disease prior to January 6, 2009, and the evidence reveals no earlier claim was made for such benefits.  Accordingly, there is no legal entitlement to an effective date prior to January 6, 2009, and an effective date prior to January 6, 2009, must be denied.  
ORDER

Entitlement to an effective date prior to January 6, 2009, for the grant of entitlement to service connection for coronary artery disease is denied.


REMAND

The Veteran has also claimed entitlement to an increased rating for coronary artery disease.  The Board notes that the Veteran last underwent a VA examination for this disability in June 2011.  As noted above, in June 2014, the Veteran underwent a coronary artery bypass graft x2.  He has not had a VA examination since this operation.  

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his own statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that the Veteran's June 2014 surgery suggests that there has been a worsening of his condition since the June 2011 VA examination, the Board finds it necessary to remand this claim for a new VA examination in order to assess the current severity of the Veteran's coronary artery disease.

Finally, the July 2014 rating decision granted entitlement to service connection for peripheral neuropathy of the left and right lower extremities and assigned separate 10 percent ratings effective January 22, 2014.  It also denied entitlement to service connection for peripheral neuropathy of the left and right upper extremities and entitlement to service connection for skin cancer.  The Veteran filed a notice of disagreement with denial of service connection for peripheral neuropathy of the left and right upper extremities and for skin cancer, and with the ratings that were assigned for peripheral neuropathy of the left and right lower extremities.  The Veteran has not been issued a statement of the case and thus has not had the opportunity to perfect an appeal on these issues.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of entitlement to increased ratings for a peripheral neuropathy of the left and right lower extremities and entitlement to service connection for skin cancer and for peripheral neuropathy of the left and right upper extremities must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to increased ratings for peripheral neuropathy of the left and right lower extremities and entitlement to service connection for skin cancer and for peripheral neuropathy of the left and right upper extremities.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to these issues.  The RO/AMC is free to undertake any additional development deemed necessary with respect to these issues.

2.  The Veteran should be afforded an appropriate VA examination to determine the current degree of severity of his coronary artery disease.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should be instructed that the rating criteria require a finding as to the threshold workload rated in METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should also be instructed that when a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used for evaluation.

The examiner should also provide a percentage figure for left ventricular ejection fraction.  The examiner should comment on the presence or absence of the following conditions: congestive heart failure, cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X- ray.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


